UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6239



ERIC LAMONT YOUNG,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-97-443, CA-00-2453)


Submitted:   May 8, 2001                    Decided:   May 21, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Lamont Young, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Lamont Young appeals the district court's orders dismiss-

ing his 28 U.S.C.A. § 2255 (West Supp. 2000) motion and denying

reconsideration of that order.

     In an action in which the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment   or   order   to   note   an    appeal,   see   Fed.   R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order dismissing Young’s § 2255 motion

was entered on October 17, 2000.            Young’s notice of appeal was

filed on December 30, 2000.*        Young filed his motion to reconsider

more than ten days from the district court's order dismissing his

§ 2255 motion, consequently the time period for filing his appeal

of that order was not tolled.             See Fed. R. App. P. 4(a)(4);

Panhorst v. United States, 241 F.3d 367, 370 (4th Cir. 2001).

Therefore, Young's appeal is only timely as to the district court's



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      2
order denying his subsequent motion for reconsideration, construed

here under Fed. R. Civ. P. 60(b).       See, e.g., Small v. Hunt, 98

F.3d 789, 797 (4th Cir. 1996).

     This Court reviews denial of a Fed. R. Civ. P. 60(b) motion

for abuse of discretion.   See NOW v. Operation Rescue, 47 F.3d 667,

669 (4th Cir. 1995) (per curiam).     We have reviewed the record and

conclude the district court's order denying Young's motion for

reconsideration was not an abuse of discretion.      Accordingly, we

deny a certificate of appealability and dismiss Young's appeal as

to both district court orders.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  3